Title: To John Adams from William Tudor, Sr., 28 February 1817
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					February 28th. 1817
				
				My son was particularly gratified with your account of Governor Pownal. His Impressions towards his Character from reading his Work on the Administration of the colonies, were favourable, though vague. He remarked to me, strongly, how valuable  your Letters were, as in this Instance you had given several facts which probably no other Person now living was acquainted with, and which at some future Period might be referred to as an Authority in Support of the Character who had wide, liberal & honest Views, & who was naturally enough overthrown by those who possessed neither.The article on the Jesuits he has also requested me to return his Acknowlegements for, after copying the Manuscript for public Use he has returned me the original, & will do so with all future favours for his American Miscellany, which you shall confide to me. I have placed them on my precious file, & promise to be their faithful Custos.Your introductory account of Loyola compells one to ask—What has not Fanaticism & clerical Ambition effected in all Ages, on that strange Prodigy Man “the Jest & Riddle of the World”? Different Periods have had their different Miracles, Vissions, Prophesies, Witchcrafts and Anathemas, for Credulity, whether learned or ignorant, to believe & tremble at. But I confess I have no Apprehensions about Theological, metaphysical, or ecclesiastical Leagues. Religious Sects are become too numerous and too heterogenious, for pious Phrenzy & idiot Extasies to make any lasting Impressions on civil Communities.Allow me to express a Concern lest you Should have found me neglectful, but a most severe & harrassing Cold & Cough has confined me so many Days to the House that it has incapacitated me from attempting any Thing beyond a little official mechanical Writing.Accept my truest Regards
				
					Wm Tudor
				
				
			